
	
		II
		Calendar No. 353
		111th CONGRESS
		2d Session
		S. 878
		[Report No. 111–170]
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Lautenberg (for
			 himself, Mr. Voinovich,
			 Mr. Menendez, Mrs. Boxer, Mrs.
			 Feinstein, Mr. Whitehouse,
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			April 20, 2010
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  modify provisions relating to beach monitoring, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Clean Coastal Environment and Public
			 Health Act of 2009.
		2.Federal Water
			 Pollution Control Act amendments
			(a)Adoption of new
			 or revised criteria and standardsSection 303(i)(2)(A) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1313(i)(2)(A)) is amended by striking
			 paragraph (1)(A) each place it appears and inserting
			 paragraph (1).
			(b)Revised criteria
			 for coastal recreation watersSection 304(a)(9) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1314(a)(9)) is amended—
				(1)in subparagraph
			 (A), by striking methods, as appropriate and inserting
			 methods, including the use of rapid testing methods; and
				(2)by adding at the
			 end the following:
					
						(C)Publication of
				pathogen and pathogen indicator listUpon publication of the new
				or revised water quality criteria under subparagraph (A), the Administrator
				shall publish in the Federal Register a list of all pathogens and pathogen
				indicators studied under section
				104(v).
						.
				(c)Source
			 identification
				(1)Monitoring
			 protocolsSection 406(a)(1)(A) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1346(a)(1)(A)) is amended by striking methods for
			 monitoring and inserting methods for monitoring protocols that
			 are most likely to detect pathogenic contamination.
				(2)State reports;
			 source trackingSection
			 406(b) of the Federal Water Pollution Control Act (33 U.S.C. 1346(b)) is
			 amended—
					(A)in paragraph (3)(A)(ii), by striking
			 public and inserting public and all environmental
			 agencies of the State with authority to prevent or treat sources of pathogenic
			 contamination in coastal recreation waters; and
					(B)by adding at the
			 end the following:
						
							(5)Contents of
				monitoring and notification programsFor the purposes of this
				section, a program for monitoring and notification shall include monitoring
				consistent with the performance criteria published by the Administrator under
				subsection (a), public notification, source tracking, sanitary surveys, and
				prevention efforts to address identified sources of contamination by pathogens
				and pathogen indicators in coastal recreation waters adjacent to beaches or
				similar points of access that are used by the
				public.
							.
					(d)Use of rapid
			 testing methods
				(1)Contents of
			 State and local government programsSection 406(c)(4)(A) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(c)(4)(A)) is amended by
			 striking methods and inserting methods, including the use
			 of a rapid testing method after the last day of the 1-year period following the
			 date of validation of that rapid testing method by the
			 Administrator,.
				(2)Validation and
			 use of rapid testing methods
					(A)Validation of
			 rapid testing methodsNot later than October 15, 2012, the
			 Administrator of the Environmental Protection Agency (referred to in this Act
			 as the Administrator) shall complete an evaluation and validation
			 of a rapid testing method for the water quality criteria and standards for
			 pathogens and pathogen indicators described in section 303(i)(1)(A) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1313(i)(1)(A)).
					(B)Guidance for use
			 of rapid testing methods
						(i)In
			 generalNot later than 180 days after the date of completion of
			 the validation under subparagraph (A), and after providing notice and an
			 opportunity for public comment, the Administrator shall publish guidance for
			 the use at coastal recreation waters adjacent to beaches or similar points of
			 access that are used by the public of rapid testing methods that will enhance
			 the protection of public health and safety through rapid public notification of
			 any exceedance of applicable water quality standards for pathogens and pathogen
			 indicators.
						(ii)PrioritizationIn
			 developing guidance under clause (i), the Administrator shall require the use
			 of rapid testing methods at those beaches or similar points of access that are
			 the most used by the public.
						(3)Definition of
			 rapid testing methodSection 502 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1362) is amended by adding at the end the
			 following:
					
						(26)Rapid testing
				methodThe term rapid testing method means a method
				of testing the water quality of coastal recreation waters for which results are
				available as soon as practicable and not more than 2 hours after the
				commencement of the rapid testing
				method.
						.
				(e)Notification of
			 Federal, State, and local agencies; content of State and local
			 programsSection 406(c) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1346(c)) is amended—
				(1)in paragraph
			 (5)—
					(A)in the matter
			 preceding subparagraph (A), by striking prompt communication and
			 inserting communication, within 2 hours of the receipt of the results of
			 a water quality sample,;
					(B)by striking
			 subparagraph (A) and inserting the following:
						
							(A)(i)in the case of any
				State in which the Administrator is administering the program under section
				402, the Administrator, in such form as the Administrator determines to be
				appropriate; and
								(ii)in the case of
				any State other than a State to which clause (i) applies, all agencies of the
				State government with authority to require the prevention or treatment of the
				sources of coastal recreation water pollution;
				and
								;
					(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively;
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)measures for an
				annual report to the Administrator, in such form as the Administrator
				determines to be appropriate, on the occurrence, nature, location, pollutants
				involved, and extent of any exceedance of applicable water quality standards
				for pathogens and pathogen
				indicators;
						;
				(4)in paragraph (7)
			 (as redesignated by paragraph (2))—
					(A)by striking
			 the posting and inserting the immediate posting;
			 and
					(B)by striking
			 and at the end;
					(5)in paragraph (8)
			 (as redesignated by paragraph (2)), by striking the period at the end and
			 inserting a semicolon; and
				(6)by adding at the
			 end the following:
					
						(9)the availability
				of a geographical information system database that the State or local
				government program shall use to inform the public about coastal recreation
				waters and that—
							(A)is publicly
				accessible and searchable on the Internet;
							(B)is organized by
				beach or similar point of access;
							(C)identifies
				applicable water quality standards, monitoring protocols, sampling plans and
				results, and the number and cause of coastal recreation water closures and
				advisory days; and
							(D)is updated within
				24 hours of the availability of revised information;
							(10)measures to
				ensure that closures or advisories are made or issued within 2 hours after the
				receipt of a water quality sample exceeding applicable water quality standards
				for pathogens and pathogen indicators;
						(11)measures that
				inform the public of identified sources of pathogenic contamination; and
						(12)analyses of
				monitoring protocols to determine which protocols are most likely to detect
				pathogenic
				contamination.
						.
				(f)National list of
			 beachesSection 406(g) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(g)) is amended by striking
			 paragraph (3) and inserting the following:
				
					(3)UpdatesNot later than 1 year after the date of
				enactment of the Clean Coastal Environment and Public Health Act of 2009, and
				biennially thereafter, the Administrator shall update the list described in
				paragraph
				(1).
					.
			(g)Compliance
			 reviewSection 406(h) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(h)) is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting the subparagraphs appropriately;
				(2)by striking
			 In the and inserting the following:
					
						(1)In
				generalIn the
						;
				and
				(3)by adding at the
			 end the following:
					
						(2)Compliance
				reviewOn or before July 31 of each calendar year beginning after
				the date of enactment of the Clean Coastal Environment and Public Health Act of
				2009, the Administrator shall—
							(A)prepare a written
				assessment of compliance with—
								(i)all statutory and
				regulatory requirements of this section for each State and local government;
				and
								(ii)conditions of
				each grant made under this section to a State or local government;
								(B)notify the State
				or local government of each such assessment; and
							(C)make each of the
				assessments available to the public in a searchable database on the Internet on
				or before December 31 of the applicable calendar year.
							(3)Corrective
				actionIf a State or local government that the Administrator
				notifies under paragraph (2) is not in compliance with any requirement or grant
				condition described in paragraph (2) and fails to take such action as is
				necessary to comply with the requirement or condition by the date that is 1
				year after the date of notification, any grants made under subsection (b) to
				the State or local government, after the last day of that 1-year period and
				while the State or local government is not in compliance with all requirements
				and grant conditions described in paragraph (2), shall have a Federal share of
				not to exceed 50 percent.
						(4)Gao
				reviewNot later than December 31 of the third calendar year
				beginning after the date of enactment of the Clean Coastal Environment and
				Public Health Act of 2009, the Comptroller General shall—
							(A)conduct a review
				of the activities of the Administrator under paragraphs (2) and (3) during the
				first and second calendar years beginning after that date of enactment;
				and
							(B)submit to Congress
				a report on the results of the
				review.
							.
				(h)Authorization of
			 appropriationsSection 406(i) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1346(i)) is amended by striking $30,000,000 for
			 each of fiscal years 2001 through 2005 and inserting $60,000,000
			 for each of fiscal years 2009 through 2013.
			3.Funding for
			 Beaches Environmental Assessment and Coastal Health ActSection 8 of the Beaches Environmental
			 Assessment and Coastal Health Act of 2000 (114 Stat. 877) is amended by
			 striking 2005 and inserting 2013.
		4.Study of grant
			 distribution formula
			(a)StudyNot
			 later than 30 days after the date of enactment of this Act, the Administrator
			 shall commence a study of the formula for the distribution of grants under
			 section 406 of the Federal Water Pollution Control Act (33 U.S.C. 1346) for the
			 purpose of identifying potential revisions of that formula.
			(b)ContentsIn
			 conducting the study, the Administrator shall consider—
				(1)the base cost to
			 States of developing and maintaining water quality monitoring and notification
			 programs;
				(2)the various beach
			 monitoring and notification needs of each State, including beach mileage, beach
			 usage, and length of beach season; and
				(3)such other factors
			 as the Administrator determines to be appropriate.
				(c)ConsultationIn
			 conducting the study, the Administrator shall consult with appropriate Federal,
			 State, and local agencies.
			(d)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Environment and Public Works of the Senate and
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives a report on the results of the study, including any
			 recommendations for revision of the distribution formula referred to in
			 subsection (a).
			5.Impact of climate
			 change on pollution of coastal recreation waters
			(a)StudyThe
			 Administrator shall conduct a study on the long-term impact of climate change
			 on pollution of coastal recreation waters.
			(b)Report
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall submit to Congress a report on the results of the
			 study conducted under subsection (a).
				(2)Information on
			 potential contaminant impactsThe report shall include
			 information on potential contaminant impacts on—
					(A)ground and surface
			 water resources; and
					(B)public and
			 ecosystem health in coastal communities.
					(3)MonitoringThe
			 report shall—
					(A)address monitoring
			 required to document and assess changing conditions of coastal water resources,
			 recreational waters, and ecosystems; and
					(B)review the current
			 ability to assess and forecast impacts associated with long-term change.
					(4)Federal
			 actionsThe report shall highlight necessary Federal actions to
			 help advance the availability of information and tools to assess and mitigate
			 the impacts and effects described in paragraphs (2) and (3) in order to protect
			 public and ecosystem health.
				(5)ConsultationIn
			 developing the report, the Administrator shall work in consultation with
			 agencies active in the development of the National Water Quality Monitoring
			 Network and the implementation of the Ocean Research Priorities Plan and
			 Implementation Strategy.
				6.Impact of algae
			 on coastal recreation waters
			(a)StudyNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a study on the impact of algae on coastal recreation
			 waters.
			(b)ContentIn
			 preparing the study under this section, the Administrator shall—
				(1)quantify the
			 levels of algae that cause problems at recreational beaches;
				(2)quantify the
			 concentrations of phosphorus that may be associated with algae problems;
				(3)provide
			 recommendations with respect to whether targets of the International Joint
			 Commission for phosphorus in the Great Lakes should be updated; and
				(4)propose numerical
			 water quality criteria for phosphorus in the Great Lakes.
				
	
		1.Short titleThis Act may be cited as the
			 Clean Coastal Environment and Public
			 Health Act of 2009.
		2.Federal Water Pollution
			 Control Act amendments
			(a)Adoption of new or
			 revised criteria and standardsSection 303(i)(2)(A) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1313(i)(2)(A)) is amended by striking
			 paragraph (1)(A) each place it appears and inserting
			 paragraph (1).
			(b)Revised criteria for
			 coastal recreation watersSection 304(a)(9) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1314(a)(9)) is amended—
				(1)in subparagraph (A), by
			 striking methods, as appropriate and inserting methods,
			 including rapid testing methods; and
				(2)by adding at the end the
			 following:
					
						(C)Publication of pathogen
				and pathogen indicator listUpon publication of the new or
				revised water quality criteria under subparagraph (A), the Administrator shall
				publish in the Federal Register a list of all pathogens and pathogen indicators
				studied in developing the new or revised water quality
				criteria.
						.
				(c)Source
			 identification
				(1)Monitoring
			 protocolsSection 406(a)(1)(A) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1346(a)(1)(A)) is amended by striking methods for
			 monitoring and inserting methods for monitoring protocols that
			 are most likely to detect pathogenic contamination.
				(2)State reports; source
			 trackingSection 406(b) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1346(b)) is amended—
					(A)in paragraph (3)(A)(ii), by striking
			 public and inserting public and all environmental
			 agencies of the State with authority to prevent or treat sources of pathogenic
			 contamination in coastal recreation waters; and
					(B)by adding at the end the
			 following:
						
							(5)Contents of monitoring
				and notification programsFor the purposes of this section, a
				program for monitoring, assessment, and notification shall include, consistent
				with performance criteria published by the Administrator under subsection (a),
				monitoring, public notification, source tracking, and sanitary surveys, and may
				include prevention efforts, not already funded under this Act to address
				identified sources of contamination by pathogens and pathogen indicators in
				coastal recreation waters adjacent to beaches or similar points of access that
				are used by the
				public.
							.
					(d)Use of rapid testing
			 methods
				(1)Contents of State and
			 local government programsSection 406(c)(4)(A) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1346(c)(4)(A)) is amended by striking
			 methods and inserting methods, including a rapid testing
			 method after the last day of the 1-year period following the date of validation
			 of that rapid testing method by the Administrator,.
				(2)Validation and use of
			 rapid testing methods
					(A)Validation of rapid
			 testing methodsNot later than October 15, 2012, the
			 Administrator of the Environmental Protection Agency (referred to in this Act
			 as the Administrator) shall complete an evaluation and validation
			 of a rapid testing method for the water quality criteria and standards for
			 pathogens and pathogen indicators described in section 304(a)(9)(A) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1314(a)(9)(A)).
					(B)Guidance for use of
			 rapid testing methods
						(i)In
			 generalNot later than 180 days after the date of completion of
			 the validation under subparagraph (A), and after providing notice and an
			 opportunity for public comment, the Administrator shall publish guidance for
			 the use at coastal recreation waters adjacent to beaches or similar points of
			 access that are used by the public of rapid testing methods that will enhance
			 the protection of public health and safety through rapid public notification of
			 any exceedance of applicable water quality standards for pathogens and pathogen
			 indicators.
						(ii)PrioritizationIn
			 developing guidance under clause (i), the Administrator shall require the use
			 of rapid testing methods at those beaches or similar points of access that are
			 the most used by the public.
						(3)Definition of rapid
			 testing methodSection 502 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1362) is amended by adding at the end the following:
					
						(26)Rapid testing
				methodThe term rapid testing method means a method
				of testing the water quality of coastal recreation waters for which results are
				available as soon as practicable and not more than 4 hours after receipt of the
				applicable sample by the testing
				facility.
						.
				(e)Notification of
			 Federal, State, and local agencies; content of State and local
			 programsSection 406(c) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1346(c)) is amended—
				(1)in paragraph (5)—
					(A)in the matter preceding
			 subparagraph (A), by striking prompt communication and inserting
			 communication, within 2 hours of the receipt of the results of a water
			 quality sample,;
					(B)by striking subparagraph
			 (A) and inserting the following:
						
							(A)(i)in the case of any
				State in which the Administrator is administering the program under section
				402, the Administrator, in such form as the Administrator determines to be
				appropriate; and
								(ii)in the case of any State
				other than a State to which clause (i) applies, all agencies of the State
				government with authority to require the prevention or treatment of the sources
				of coastal recreation water pollution;
				and
								;
					(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively;
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)measures for an annual
				report to the Administrator, in such form as the Administrator determines to be
				appropriate, on the occurrence, nature, location, pollutants involved, and
				extent of any exceedance of applicable water quality standards for pathogens
				and pathogen
				indicators;
						;
				(4)in paragraph (7) (as
			 redesignated by paragraph (2))—
					(A)by striking the
			 posting and inserting the immediate posting; and
					(B)by striking
			 and at the end;
					(5)in paragraph (8) (as
			 redesignated by paragraph (2)), by striking the period at the end and inserting
			 a semicolon; and
				(6)by adding at the end the
			 following:
					
						(9)the availability of a
				geographical information system database that the State or local government
				program shall use to inform the public about coastal recreation waters and
				that—
							(A)is publicly accessible
				and searchable on the Internet;
							(B)is organized by beach or
				similar point of access;
							(C)identifies applicable
				water quality standards, monitoring protocols, sampling plans and results, and
				the number and cause of coastal recreation water closures and advisory days;
				and
							(D)is updated within 24
				hours of the availability of revised information;
							(10)measures to ensure that
				closures or advisories are made or issued within 2 hours after the receipt of
				the results of a water quality sample exceeding applicable water quality
				standards for pathogens and pathogen indicators;
						(11)measures that inform the
				public of identified sources of pathogenic contamination; and
						(12)analyses of monitoring
				protocols to determine which protocols are most likely to detect pathogenic
				contamination.
						.
				(f)National list of
			 beachesSection 406(g) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(g)) is amended by striking
			 paragraph (3) and inserting the following:
				
					(3)UpdatesNot later than 1 year after the date of
				enactment of the Clean Coastal Environment and Public Health Act of 2009, and
				biennially thereafter, the Administrator shall update the list described in
				paragraph
				(1).
					.
			(g)Compliance
			 reviewSection 406(h) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(h)) is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting the subparagraphs appropriately;
				(2)by striking In
			 the and inserting the following:
					
						(1)In
				generalIn the
						;
				and
				(3)by adding at the end the
			 following:
					
						(2)Compliance
				reviewOn or before July 31 of each calendar year beginning 18
				months after the date of enactment of the Clean Coastal Environment and Public
				Health Act of 2009, the Administrator shall—
							(A)prepare a written
				assessment of compliance with—
								(i)all statutory and
				regulatory requirements of this section for each State and local government;
				and
								(ii)conditions of each grant
				made under this section to a State or local government;
								(B)notify the State or local
				government of each such assessment; and
							(C)make each of the
				assessments available to the public in a searchable database on the Internet on
				or before December 31 of the applicable calendar year.
							(3)Corrective
				actionIf a State or local government that the Administrator
				notifies under paragraph (2) is not in compliance with any requirement or grant
				condition described in paragraph (2) and fails to take such action as is
				necessary to comply with the requirement or condition by the date that is 1
				year after the date of notification, any grants made under subsection (b) to
				the State or local government, after the last day of that 1-year period and
				while the State or local government is not in compliance with all requirements
				and grant conditions described in paragraph (2), shall have a Federal share of
				not to exceed 50 percent.
						(4)Gao
				reviewNot later than December 31 of the third calendar year
				beginning after the date of enactment of the Clean Coastal Environment and
				Public Health Act of 2009, the Comptroller General shall—
							(A)conduct a review of the
				activities of the Administrator under paragraphs (2) and (3) during the first
				and second calendar years beginning after that date of enactment; and
							(B)submit to Congress a
				report on the results of the
				review.
							.
				(h)Authorization of
			 appropriationsSection 406(i) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1346(i)) is amended by striking $30,000,000 for
			 each of fiscal years 2001 through 2005 and inserting $60,000,000
			 for each of fiscal years 2009 through 2013.
			3.Funding for Beaches
			 Environmental Assessment and Coastal Health ActSection 8 of the Beaches Environmental
			 Assessment and Coastal Health Act of 2000 (114 Stat. 877) is amended by
			 striking 2005 and inserting 2013.
		4.Study of grant
			 distribution formula
			(a)StudyNot
			 later than 30 days after the date of enactment of this Act, the Administrator
			 shall commence a study of the formula for the distribution of grants under
			 section 406 of the Federal Water Pollution Control Act (33 U.S.C. 1346) for the
			 purpose of identifying potential revisions of that formula.
			(b)ContentsIn
			 conducting the study under this section, the Administrator shall take into
			 consideration—
				(1)the base cost to States
			 of developing and maintaining water quality monitoring and notification
			 programs;
				(2)the varied beach
			 monitoring and notification needs of the States, including beach mileage, beach
			 usage, and length of beach season; and
				(3)other factors that the
			 Administrator determines to be appropriate.
				(c)ConsultationIn
			 conducting the study under this section, the Administrator shall consult with
			 appropriate Federal, State, and local agencies.
			(d)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Environment and Public Works of the
			 Senate a report describing the results of the study under this section,
			 including any recommendation for revision of the distribution formula referred
			 to in subsection (a).
			5.Impact of climate change
			 on pollution of coastal recreation waters
			(a)StudyThe
			 Administrator shall conduct a study on the long-term impact of climate change
			 on pollution of coastal recreation waters.
			(b)Report
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall submit to Congress a report on the results of the
			 study conducted under subsection (a).
				(2)Information on
			 potential contaminant impactsThe report shall include
			 information on potential contaminant impacts on—
					(A)ground and surface water
			 resources; and
					(B)public and ecosystem
			 health in coastal communities.
					(3)MonitoringThe
			 report shall—
					(A)address monitoring
			 required to document and assess changing conditions of coastal water resources,
			 recreational waters, and ecosystems; and
					(B)review the current
			 ability to assess and forecast impacts associated with long-term climate
			 change.
					(4)Federal
			 actionsThe report shall highlight necessary Federal actions to
			 help advance the availability of information and tools to assess and mitigate
			 the impacts and effects described in paragraphs (2) and (3) in order to protect
			 public and ecosystem health.
				(5)ConsultationIn
			 developing the report, the Administrator shall work in consultation with
			 agencies active in the development of the National Water Quality Monitoring
			 Network and the implementation of the Ocean Research Priorities Plan and
			 Implementation Strategy.
				6.Impact of nutrients on
			 pollution of coastal recreation waters
			(a)StudyThe
			 Administrator shall conduct a study of available scientific information
			 relating to the impacts of nutrient excesses and algal blooms on coastal
			 recreation waters.
			(b)Report
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall submit to Congress a report on the results of the
			 study conducted under subsection (a).
				(2)InclusionsThe
			 report under paragraph (1) shall include—
					(A)information regarding the
			 impacts of nutrient excesses and algal blooms on coastal recreation waters and
			 coastal communities; and
					(B)recommendations of the
			 Administrator for actions to be carried out by the Administrator to address
			 those impacts, including, if applicable, through the establishment of numeric
			 water quality criteria.
					(3)ConsultationIn
			 developing the report under paragraph (1), the Administrator shall work in
			 consultation with the heads of other appropriate Federal agencies (including
			 the National Oceanic and Atmospheric Administration), States, and local
			 governmental entities.
				
	
		April 20, 2010
		Reported with an amendment
	
